El Juez Asociado Señor Belaval
emitió la opinión del tribunal.
El peticionario en este caso señor Acasio Santiago Mer-cado, nos solicita la declaración de nulidad de una sentencia de presidio con trabajos forzados que le fuera impuesta por la anterior Corte de Distrito.de Mayagüez, el día 13 de sep-tiembre de 1948, y que procedamos a ordenar su excarcelación por encontrarse recluido en virtud de-una sentencia nula. El señor Fiscal de este tribunal está conforme que la sentencia dictada es nula y que debemos ordenar la excarcelación del peticionario.
Los hechos esenciales para la resolución de este caso son los siguientes: el día 30 de julio de 1948, el señor Fiscal de Dis-trito de Mayagüez don Baldomero Freyre, presentó una acu-sación contra el peticionario por un delito de escalamiento en primer grado; el día 7 de septiembre de 1948, comparecieron ante la ilustrada sala sentenciadora de Mayagüez, el señor Fiscal Auxiliar de dicho distrito don Julio Fernández Cabrera, en representación de El Pueblo de Puerto Rico y el acusado señor Acasio Santiago Mercado, acompañado y re-presentado por su abogado don Ildefonso Freyre, procedién-dose a la vista del caso, al final de la cual fué declarado el acusado culpable del delito de escalamiento en primer grado; el día 13 de septiembre de 1948, compareció el convicto acom-pañado y representado por su abogado don Ildefonso Freyre al acto del pronunciamiento de la sentencia, y de acuerdo con el libro de minutas de la sala sentenciadora, ocurrieron los incidentes que a continuación se detallan:
*619“Interrogado el acusado, éste por voz de su abogado, mani-fiesta no tener impedimento legal para que se le dicte sentencia.
“La Corte pregunta al acus'ado si con anterioridad a la co-misión de este delito, ha sido sentenciado (digo) convicto, sen-tenciado y recluido en prisión en Puerto Rico por algún otro delito, éste manifiesta en la afirmativa.
“Siendo ello así, el acusado es inelegible para los beneficios de Sentencias Probatorias y en este acto la Corte lo sentencia a una pena indeterminada de 3 a 5 años de presidio con trabajos forzados, sin costas y con abono de cualquier prisión preventiva que hubiere sufrido por esta misma causa.
“Una vez el acusado sentenciado, éste se dió a la fuga siendo capturado por los alguaciles de la Corte con la ayuda de un Guardia Penal.
“El acusado es conducido nuevamente a la Corte y ésta recon-sidera su sentencia dictada anteriormente al acusado de 3 a 5 años de presidio con trabajos forzados y lo condena a la pena de 7 a 10 años de presidio con trabajos forzados y con abono de cualquier prisión preventiva que hubiere sufrido por esta misma causa, sin costas.”
Después de la apelación correspondiente ante este mismo tribunal, la cual fué desestimada por falta de jurisdicción, el sentenciado fué trasladado de la custodia judicial, bajo la cual había permanecido en prisión preventiva, a la custodia ejecutiva, bajo la cual permanece todavía.
Los fundamentos legales que aduce el peticionario para que anulemos la sentencia que le fué impuesta, son los si-guientes : (1) que el tribunal sentenciador no tenía facultad para dejar sin efecto la primera señtencia dictada e impo-nerle otra sentencia al peticionario, ya que de acuerdo con el artículo 44 del Código Penal de Puerto Rico, no se puede sen-tenciar dos veces a un convicto por el mismo delito; (2) que habiendo procedido el tribunal sentenciador a imponerle al acusado una sentencia menor, el hecho de haberle impuesto posteriormente una sentencia mayor, lesiona sus derechos constitucionales.
Los hechos esenciales y los fundamentos legales de este recurso, nos obligan a examinar cuatro proposiciones espe-*620cíficas: (1) la facultad de un juez sentenciador para recon-siderar una sentencia; (2) la facultad de un juez sentencia-dor para dejar sin efecto una sentencia menor, e imponer en reconsideración, una sentencia mayor; (3) la posible lesión a los derechos constitucionales del peticionario y (4) el posi-ble error que pueda haber sido cometido por el juez senten-ciador dentro de las circunstancias que mediaron en el pro-nunciamiento de la sentencia.
(1) La facultad de un juez sentenciador para reconsiderar una sentencia impuesta dentro de un proceso criminal, se encuentra restringida por ciertas normas que deben esclarecerse antes que se pueda llegar a una conclusión definitiva. La primera norma es que el sentenciado debe encontrarse todavía bajo la custodia del tribunal sentenciador, sin haber empezado a cumplir ninguna parte de la sentencia original; la segunda norma es que la reconsideración no se produzca a menos que un error en el nombre, en la pena impuesta, o en la aplicación de la ley a los hechos probados en el proceso, justifiquen la reconsideración de la sentencia original ; la tercera norma es, que existan ciertas circunstancias que justifiquen la mitigación o la agravación de la sentencia. Ex parte Zacarías y El Pueblo, 41 D.P.R. 730 (1931) ; Pueblo v. Carbone, 59 D.P.R. 610 (1941); Meaders v. States, 22 S.E. 527 (1895); Nichols v. United States, 106 Fed. 672 (1901); 168 A.L.R. 706 (1945).
(2) La facultad de un juez sentenciador para dejar sin efecto una sentencia menor, e imponer en reconsideración una sentencia mayor, está controlada esencialmente por la reserva constitucional de una posible segunda exposición por sentencia por el mismo delito. Tal vez fuera conveniente aclarar cuándo es que podría darse el caso de una segunda exposición por sentencia, dentro de un incidente de reconsideración de sentencia. La segunda exposición por sentencia se produce, cuando la sentencia en reconsideración se dicta después que el sentenciado ha pasado de la custodia judicial a la custodia ejecutiva para cumplir la sentencia impuesta. Sabido es que *621desde el momento en que se produce el arresto de un acusado hasta el momento en que se sentencia a un convicto, el mismo permanece bajo la custodia del tribunal sentenciador.
Los artículos 327 y 330 del Código de Enjuiciamiento Criminal de Puerto Rico determinan el trámite a seguirse des-pués de la sentencia. “Cuando se haya dictado sentencia se entregará inmediatamente una copia certificada del original al oficial que tenga la obligación de ejecutarla, y no será ne-cesaria ninguna otra orden ni autorización para justificar o pedir la ejecución”, dispone el artículo 327 del Código de En-juiciamiento Criminal de Puerto Rico; “si la sentencia es a reclusión en penitenciaría, el oficial del tribunal, a quien co-rresponda este servicio, debe llevar y entregar el sentenciado al alcaide de la penitenciaría”, señalada por el ejecutivo, dis-pone el artículo 330 del mismo código. La recepción del sen-tenciado por el alcaide de la penitenciaría, es la actuación que determina el final de la custodia judicial y el comienzo de la custodia ejecutiva. Miller v. SnoocJc, 15 F.2d 68 (1926).
(3) La facultad de un juez sentenciador para dejar sin efecto una sentencia menor e imponer en reconsideración una sentencia mayor, mientras el acusado se encuentra bajo cus-todia judicial, ha sido sostenida por los tribunales bastante uniformemente, Miller v. Snook, supra; De Maggio v. Coxe, 70 F.2d 840 (1934) ; Rowley v. Welch, 114 F.2d 499 (1940). Si el sentenciado se encuentra bajo custodia judicial, cual-quiera mitigación o agravación de la nueva sentencia dictada en reconsideración, no se considera como una segunda expo-sición por sentencia por el mismo delito, y por lo tanto, no hay lesión de ningún derecho constitucional del sentenciado por dicho fundamento.
¿Puede la agravación en reconsideración, de cualquiera sentencia originalmente menor, violar la reserva constitucional del debido proceso de ley? El debido proceso de ley es una de esas fórmulas elásticas de justicia sustancial que no es sueeptible de definición genérica. No es una norma invariable que pueda aplicarse por su propia virtualidad inde-*622pendientemente de las circunstancias que medien en el caso. Históricamente se le consideró como aquel procedimiento que estuviera mas en armonía con las normas consuetudinarias del pueblo: — per legem terrae — , equivalente en algún sentido a la frase más formulista del “secundum norman legis” de la concepción románica. De manera pues, que se trata no sólo de un debido “procedimiento” en ley, sino además de ciertas normas de naturaleza sustantiva. Su composición puramente procesal consiste esencialmente de una oportunidad para ser oído. Su composición puramente sustantiva consiste en una restricción impuesta al gobierno democrático en cuanto a ac-tuaciones confiscatorias que puedan afectar la vida, da libertad ’o la propiedad del ciudadano. A veces resulta difícil trazar una línea divisoria entre los elementos puramente procesales y los elementos puramente sustantivos. Hasta cierto extremo cada aplicación del debido proceso de ley puede confrontarse con la posibilidad de una transgresión confiscatoria de tipo sustantivo y con la posibilidad de una ausencia total de de-fensa de tipo procesal.
En derecho penal, sin embargo, el debido proceso de ley se relaciona más directamente con el aspecto puramente procesal de la doctrina. El debido proceso de ley, reducido a sus tér-minos más categóricos, consiste de los siguientes elementos: (1) una acusación criminal específica de la cual se notifica al acusado; (2) una oportunidad para contestar dicha acusa-ción a conciencia; (3) una oportunidad para confrontarse con la prueba adversa y contradecirla; (4) una oportunidad para presentar testimonios de descargo. Ningún hecho que no haya sido probado dentro del debido proceso de ley, de acuerdo con las técnicas legales prescritas para la recepción de testimonios, debe ser considerado para concluir sobre la culpabilidad del acusado.
Pero una vez decretada la culpabilidad de un acusado, el debido proceso de ley, si alguna aplicación tuviere, queda res-tringido esencialmente a los siguientes elementos procesales:
(1) indagación por el juez cerca de la parte o de su abogado *623sobre las razones que existan para que no se dicte sentencia en su contra; (2) oportunidad al acusado para que éste soli-cite del tribunal que se le permita presentar prueba de miti-gación sobre “la magnitud de la pena” a ser impuesta, cuando la imposición de dicha pena se haya dejado a discreción del juez sentenciador, artículos 320 y 321 del Código de Enjuicia-miento Criminal de Puerto Rico — El Pueblo de Puerto Rico v. Valcouri, 16 D.P.R. 728 — ; (3) pronunciamiento de la sen-tencia en presencia del acusado para que éste pueda a con-ciencia formular las excepciones correspondientes, solicitar la reconsideración de cualquiera sentencia errónea u opresiva, o apelar de la misma desde una fecha fija. En cuanto a la imposición de la pena en sí, es claro, que a menos que no se solicite del tribunal oportunidad para presentar prueba de agravación o de mitigación, la misma no forma parte del de-bido proceso de ley. Para nosotros es claro asimismo que la facultad de un juez para reconsiderar una sentencia no forma parte de ningún derecho constitucional del acusado, siempre que el juez se mantenga dentro de los límites de imposición fijados por el estatuto.
Aunque la facultad de un juez para imponer una pena mayor en reconsideración mientras el sentenciado esté bajo custodia judicial no se discute, los tribunales de apelación a veces conceden oportunidad para revisar los posibles méritos de la agravación, con el objeto de proteger la buena práctica judicial que las sentencias no deben ser irrazonables, opresi-vas o vindicativas. Mientras más se desarrollan las ciencias sobre el hombre, mayor es el énfasis que adquiere la tesis que la sentencia que se imponga a un convicto de delito público, no debe ir más allá de lo necesario para lograr su reajuste social.
(4) El posible error que pueda haber sido cometido por el juez sentenciador al imponer en reconsideración una pena mayor a la pena original, está controlado pues por las circunstancias en que se haya producido la agravación de la sentencia. Peterson v. United States, 246 Fed. 118, 119. (1917). Durante la vista del recurso ante este tribunal se *624ofreció por el señor fiscal, sin objeción del peticionario, la de-claración jurada obtenida del ilustrado Juez Sentenciador,, señor Rodolfo Ramírez Pabón, que extractada en sus conte-nidos pertinentes dice así:
“P. ¿El acusado o su abogado o el fiscal solicitó reconsidera-ción de la sentencia?
“R. Tanto el abogado del acusado como el fiscal estaban pre-sentes en el momento de la reconsideración de la sentencia y ni el abogado del acusado ni el fiscal pidieron reconsideración de la misma.
“P. ¿Entonces el tribunal — me imagino que por la conducta observada por el acusado — reconsideró la sentencia?
“R. Evidentemente ésa es la realidad.
“P. ¿Esa sentencia original que se dictó de 3 a 5 años estaba en armonía con la ley de acuerdo con la penalidad que establece en el artículo 410 del Código Penad para el delito de escalamiento en primer grado que se castiga de 1 a 15 años?
“R. Sí, señor.
“P. ¿Si no es por la fuga necesariamente usted no hubiera reconsiderado la sentencia?
* “R. No cabe duda que la actitud del acusado, cuyos antece-dentes yo conocía y la situación de confusión y de desorden que creó en el tribunal con motivo de su fuga, fueron factores que influyeron en mi ánimo para los efectos de la reconsideración.
“P. ¿No se siguió ninguna acción contra el acusado por in-fracción al artículo 152 del Código Penal?
“R. No se siguió niguna acción contra él por haberse fugado,
“P. ¿Cuando se reconsideró la sentencia estaba presente el abogado del acusado?
“R. Sí, señor, estaba presente el abogado del acusado.
“P. ¿Desea añadir algo más a su declaración?
“R. Creo que lo dicho es suficiente ya que la declaración que he prestado refleja, a mi juicio, la realidad de lo que ocurrió en-aquella ocasión.
“P. ¿ Cree el compañero que estas personas que intervinieronen la captura: alguaciles y guardias penales, no añadirían nada a su declaración?
“R. La impresión que tengo es que ellos declararían sustan-cialmente lo mismo.
*625“P. ¿El acusado fué arrestado dentro del mismo edificio de"', la corte ?
“R. Cuando bajaba las escaleras, no llegó a salir del edificio/’’
Es indudable que una de las causas que producen la recon-sideración de la sentencia en este caso, es el intento del acu-sado de obstruir el curso de la justicia, en el mismo instanteen que el juez sentenciador le imponía la primera sentencia.. Cuando los alguaciles logran detenerlo, lo conducen nueva-mente a presencia del juez sentenciador, quien procede casi', en el mismo acto, a imponerle la segunda sentencia. ¿Tenía; facultad el juez en ese momento para reconsiderar la senten-cia anterior e imponerle una mayor? La pregunta tenemos que contestarla en la afirmativa. ¿Estuvo justificada el juez; para aumentarle la pena originalmente impuesta? Es indu-dable que la sentencia original era en extremo benigna pare un reincidente. En vez de agradecer la generosa disposición del tribunal hacia la benignidad, el sentenciado adopta en pre-sencia del mismo juez sentenciador, una conducta tumultuosa» de abierto desafío a la autoridad judicial, creando “una situa-ción de confusión y de desorden” en el tribunal. No es de extrañarse pues, que ante esta provocación inusitada, el juez se sintiera obligado a reconsiderar su anterior sentencia.
Después de declarada la culpabilidad de un acusado, la misión del juez es distinta. Mientras en la parte del proceso, criminal que conduce a la declaración de culpabilidad su obli-gación principal es velar por la limpieza absoluta del procedi-miento mediante el cual se va a privar a un ser humano de su libertad, en el pronunciamiento de la sentencia tiene que medir otros riesgos. Su posición es la de un sociólogo ante el complejo humano en su totalidad. Para ello tiene que medir tanto el riesgo que cualquiera represión insusitada o vindica-tiva pueda representar para el sentenciado, como el riesgo-que cualquiera represión inadecuada o ineficaz pueda repre-sentar para la sociedad. Uno de los elementos de juicio que un juez sentenciador puede utilizar para determinar qué clase de sentencia debe imponer en cada caso, es el grado de adapta-*626bilidad que todavía pueda desarrollar un delincuente para al acatamiento pacífico a las prácticas legales establecidas por el orden público. Cada conducta antisocial constituye un problema distinto que debe ser resuelto por su propia virtua-lidad, dentro de los más altos ideales de servicio a la causa del hombre. Pero ello no significa que un juez sentenciador deba disolver el poder coercitivo del estado dentro de un vicioso romanticismo que tienda a convertirse en un contrasentido de la justicia.
El juez sentenciador tenía dos alternativas para enfren-tarse a la conducta violenta e inusitada del sentenciado: o reconsiderar su anterior sentencia u ordenar el arresto del peticionario para un nuevo enjuiciamiento. De las dos alter-nativas escogió la que resultaba más lógica dentro de la etapa del pronunciamiento de la sentencia, la que se ajustaba más al nuevo elemento inesperado de conducta antisocial que se desa-rrolla ante sus propios ojos, la que proveía el remedio más eficaz al noble error de su benignidad. Teniendo facultad para ello, y estando en el momento apropiado para hacerlo, nos parece que exigir un nuevo enjuiciamiento del peticionario sería descender a un purismo legalístico poco constructivo.

Debe declararse sin lugar el recurso solicitado.